JORGENSON, Judge,
dissenting.
I respectfully dissent. As is his custom, Chief Judge Schwartz has authored a comprehensive and well-reasoned opinion. However, my reading of the record leads me to conclude that the trial court was correct in denying B.S.’s motion to suppress her confession. Unlike the majority, I do not find the officers’ testimony “highly ambiguous” as to whether they informed B.S. that she was not required to accompany them.
B.S. was a 17-year-old high school senior when these events transpired and was sufficiently mature to care for her younger brother and hold a job. Her testimony shows her to be an intelligent, articulate young woman. Although her testimony contradicted that of the officers, clearly the trial court believed the officers. “Credibility determinations made by a trial court will not be disturbed on appeal.” Alzate v. State, 466 So.2d 331 (Fla. 3d DCA 1985).
I would affirm.